     Daniel R. Watkins
 1
     Nevada State Bar No. 11881
 2   DW@wl-llp.com
     Eran S. Forster
 3   Nevada State Bar No. 11124
     eforster@wl-llp.com
 4
     WATKINS & LETOFSKY, LLP
 5   8215 S. Eastern Ave., Ste. 265
     Las Vegas, NV 89123
 6   Office:(702) 901-7553; Fax: (702) 974-1297
 7   Attorneys for Plaintiff Teresa Bouch

 8
                                UNITED STATES DISTRICT COURT
 9
10                                      DISTRICT OF NEVADA

11 Teresa Bouch                                             Case No.: 2:15-cv-01023-RFB-PAL
                          Plaintiff,
12 vs.
13 ELDORADO RESORTS CORPORATION, a
   Florida Corporation; MICHAEL MARRS;                      Joint Stipulation to Extend Time for Filing
14 BRUCE POLANSKY; KRISTEN BECK;                                           Pretrial Order
   DOMINIC TALEGHANI; JAMES GRIMES;
15 and DOES 1-50, inclusive,
16                       Defendants.
17
18          Pursuant to LR 6-1, 6-2 and 7-1, Plaintiff Teresa Bouch (“Plaintiff”) and Defendant
19 Eldorado Resorts Corporation (“Eldorado”), by and through their undersigned counsel, hereby
20 request that the Pretrial Order Deadlines be extended as follows:
21          Saeed Azizi (Case No.: 2:15-cv-00755-RFB-PAL), Andrew Moser (Case No.: 2:15-cv-
22 00757-RFB-PAL), Steven Olshansky (Case No.: 2:15-cv-01017-RFB-PAL) and Teresa Bouch
23 (Case No.: 2:15-cv-01023-RFB-PAL) be extended from December 7, 2018 to December 21,
24 2018;
25          Gail Barnes (Case No.: 2:15-cv-01026-RFB-PAL), Marcella Parr (Case No.: 2:15-cv-
26 01030-RFB-PAL), Don Parr (Case No.: 2:15-cv-01028-RFB-PAL), Julie Santovito (Case No.:
27 2:15-cv-01032-RFB-PAL) and Mohammed Ali Sekkat (Case No.: 2:15-cv-01029-RFB-PAL) be
28 extended from December 21, 2018 to January 4, 2019; and




                           Joint Stipulation to Extend Time for Filing Pretrial Order
                                                      -1-
 1          Joseph Cardinale (Case No.: 2:15-cv-01492-RFB-PAL), Raymond Coury (Case No.:
 2 2:15-cv-01488-RFB-PAL), Ann Hanit Harel (Case No.: 2:15-cv-01497-RFB-PAL), Shan
 3 Iannazzo (Case No.: 2:15-cv-01494-RFB-PAL), Paula Newman (Case No.: 2:15-cv-01486-RFB-
 4 PAL) and Daniel Prussak (Case No.: 2:15-cv-01496-RFB-PAL) be extended from January 10,
 5 2019 to January 18, 2019.
 6          The parties seek the additional time to fully complete the Pre-Trial Orders, given the
 7 large number of orders being submitted. This request is not for purposes of delay.
 8          Dated this 7th day of December, 2018.
 9
     WATKINS & LETOFSKY, LLP                              OGLETREE, DEAKINS, NASH, SMOAK
10
                                                          & STEWART, P.C.
11
12   /s/ Eran S. Forster                                  /s/ Jill Garcia
13
   Daniel R. Watkins                                      Anthony L. Martin
14 Eran S. Forster                                        Jill Garcia
   8215 South Eastern Avenue, Suite 265                   Suite 1500
15 Las Vegas, NV 89123                                    3800 Howard Hughes Parkway
16 Telephone: 702.901-7553                                Las Vegas, NV 89169
   Attorneys for Plaintiff Teresa Bouch                   702.369.6800
17                                                        Attorneys for Defendants Eldorado Resorts
                                                          Corporation and Michael Marrs
18
19
20
21
22       IT IS SO ORDERED
23
24       DATED: December 14, 2018

25
26       ______________________________
27       UNITED STATES DISTRICT JUDGE

28




            IT IS SO ORDERED
                      Joint Stipulation to Extend Time for Filing Pretrial Order
                                                    -2-
